DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-20 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Pitner et al. (11,177,002).

 	Regarding claim 1, Pitner discloses a data storage device, comprising: a non-volatile memory (NVM) comprising a block of memory cells used to store data [FIG. 7A; Abstract: nonvolatile memory configured to receive block data relating to a set of memory cells]; a low-density parity check (LDPC) engine [FIG. 11, Col. 19: 9: Low-density parity-check (LDPC) encoder]; and a controller configured to perform a method for error correction [FIG. 1A: controller and ECC engine], the method comprising: identifying a subset of the block of memory cells as erase cells [Abstract: receive a first subset of data that includes block data relating to a set of memory cells]; receiving the identities of the erase cells at the LDPC engine [Col. 19: 6-8; 23: 45-53: a controller including a low-density parity check engine wherein a control circuitry is configured to receive a parity bit and a subset of data that includes block data relating to the set of memory cells and identifying the set of memory cells]; and generating parity bits for the block based on the identities of the erase cells [Col. 24: 53-59: when programming the set of memory cells, receive parity bit and block data relating to the set of memory cells].

 	Regarding claim 2, Pitner discloses the data storage device of claim 1, the method further comprising receiving host data from a host and storing the host data in the block based on the identities of the erase cells [Col. 24:58-63: receive a first subset of host data including block data wherein the block data relates to the set of memory cells and identify the subset of host data including block data relating to the set of memory cells].

 	Regarding claim 3, Pitner discloses the data storage device of claim 2, the method further comprising using the generated parity bits to generate data parity bits based for the host data [Col.23: 45-53: receive a subset of host data including block data relating to the set of memory cells wherein a control circuitry is configured to receive a parity bit and a subset of data that includes block data relating to the set of memory cells and identifying the set of memory cells].

 	Regarding claim 8, Pitner discloses a controller for a data storage device, comprising:
an I/O to one or more memories comprising a plurality of memory cells [FIG. 1B, 6A, 6B, 11; Abstract: receive a first subset of data that includes block data relating to a set of memory cells]; and a processor configured to perform a method to identify erase cells and correct reading of data stored in the plurality of memory cells FIG. 1A: controller and ECC engine, the method comprising: identifying fewer than all of the plurality of memory cells as erase
cells [Col. 24: 53-59: when programming the set of memory cells, receive parity bit and block data relating to the set of memory cells]; generating an ECC code for the plurality of memory cells not identified as erase cells [Col. 19: 6-8; 23: 45-53: a controller including a low-density parity check engine wherein a control circuitry is configured to receive a parity bit and a subset of data that includes block data relating to the set of memory cells and identifying the set of memory cells]; and generating a data ECC code for host data received from a host [FIG. 1A: ECC engine generating ECC code for host data].

 	Regarding claim 9, Pitner discloses the controller of claim 8, wherein the each of the plurality of memory cells are configured to store multiple memory pages [Col. 4: 1-21].

 	Regarding claim 10, Pitner discloses the controller of claim 9, wherein the identifying further comprises, for each cell of the plurality of memory cells, combining multiple pages of the cell using a logical AND operation, resulting in a Boolean TRUE value [Col. 4: 1-21; Col. 4:60 to Col. 5: 10].

 	Regarding claim 11, Pitner discloses the controller of claim 9, wherein the multiple pages of the memory cell comprises three pages [Col. 5: 8].

 	Regarding claim 12, Pitner discloses the controller of claim 8, the method further comprising storing the host data in the one or more memories based on the identified erase cells [Col. 24:58-63: receive a first subset of host data including block data wherein the block data relates to the set of memory cells and identify the subset of host data including block data relating to the set of memory cells].

 	Regarding claim 13, Pitner discloses the controller of claim 12, the method further comprising receiving a read data request from the host, reading the host data from the one or more memories and identifying an error in the host data [FIG. 13: perform a read operation to identify a subset of host data relating to the set of memory cells and decode the subset using parity bit].

 	Regarding claim 14, Pitner discloses the controller of claim 13, the method further comprising correcting the error using the data ECC code [FIG. 1A: ECC engine generating ECC code for host data].

 	Regarding claim 15, Pitner discloses the controller of claim 13, the method further comprising detecting an additional error in the host data, and correcting the additional error with an error correction algorithm [FIG. 1A: ECC engine generating ECC code for host data-the ECC engine corrects a number of errors].

 	Regarding claim 16, the rationale in the rejection of claim 8 is herein incorporated.

 	Regarding claim 17, the rationale in the rejection of claim 10 is herein incorporated.

 	Regarding claim 18, the rationale in the rejection of claim 12 is herein incorporated.

 	Regarding claim 19, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 20, the rationale in the rejection of claims 14 and 15 is herein incorporated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitner et al. (11,177,002) and Bandie et al. (2017/0269992).

 	Regarding claim 4, Pitner discloses the data storage device of claim 3, but does not explicitly disclose the method further comprising receiving a request for the host data and identifying a bit of the host data that has flipped to an incorrect value.
 	Bandie, however, discloses the method further comprising receiving a request for the host data and identifying a bit of the host data that has flipped to an incorrect value [¶0057: write module configured to flip bits of particular page of user data based on bit flip error and data received from host].
	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have received a request for the host data and identifying a bit of the host data that has flipped to an incorrect value in order to protect the data from memory errors (¶0003).

 	Regarding claim 5, Bandie discloses the data storage device of claim 4, the method further comprising correcting the flipped bit using the data parity bits, and providing the corrected bit to the host [¶0029, 0055, 0057: parity data to detect and correct errors in the data based on the flip bit error and data received from host device].

 	Regarding claim 6, Pitner discloses the data storage device of claim 5, wherein identifying a memory cell as an erase cell comprises obtaining a binary value as a result of a predefined logical operation on multiple pages/bits of the memory cell [FIG. 12, 13: receive parity bit that has been stored using a data structure and perform write operation to write block data to memory cells that are part of the set of memory cells].

 	Regarding claim 7, Pitner discloses the data storage device of claim 6, wherein storing host data in the block comprises masking out erase cells [FIG. 12: TLC stage S1, S5 masked out].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindberg et al. (2021/0406165) discloses a low density parity check engine and a controller to send a descriptor identifying information associated with a host command to sense and program data in the cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   May 21, 2022                                               By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246